Citation Nr: 0323255	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  95-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Validity of loan guaranty indebtedness.

2.  Timeliness of waiver request for loan guaranty 
indebtedness.    


REPRESENTATION

Appellant represented by:	Marcus E. McCrory, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The record reflects that the appellant served on active duty 
in the United States Navy.  The appellant enlisted in May 
1989 and supposedly was discharged in July 1993; but the 
dates of active duty service are unconfirmed by the evidence 
of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994, decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the Committee denied 
the appellant's claim seeking waiver of the charged loan 
guaranty indebtedness on the basis of failure to file a 
timely waiver request pursuant to 38 C.F.R. § 1.963(b) 
(2002).

In August 1996, the Board remanded the case for further 
development.  The validity and enforceability of the debt was 
addressed by the RO and the veteran was notified of that 
determination and his appeal rights in a March 1999 
supplemental statement of the case (SSOC).  In a VA Form 119, 
Report of Contact, dated March 9, 1999, the appellant 
informed the RO that he wanted to continue his appeal.  In an 
August 1999 remand, the Board construed his request as a 
timely filed substantive appeal to the validity challenge, 
added this issue to the appeal.  See 38 C.F.R. § 20.302 (c) 
(2002).  The case was remanded to clarify the status of the 
veteran's representative.  If a representative was appointed, 
he or she was to be provided an opportunity review the matter 
and submit evidence or argument in support of the claim.

In March 2002, the Board again remanded the case, noting that 
the Committee had misinformed the appellant as to matters 
related to representation by a private attorney and had 
failed to comply with the August 1999 remand order.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO was 
instructed to notify the appellant and his attorney of the 
applicable VA law concerning representation by a private 
attorney, to afford an opportunity to review the matter and 
submit supporting evidence or argument, and to consider the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

In a March 2003 SSOC, the Committee confirmed its prior 
decision finding that the debt was valid and denying the 
request for waiver as untimely.  The same month, the 
veteran's attorney filed a response questioning the amount of 
the debt and arguing that VA failed to make reasonable 
efforts to provide notice to the veteran and that service by 
publication was insufficient for in personam jurisdiction.  
The Committee did not issue another SSOC.  The case is now 
before the Board for further appellate consideration.  


REMAND

As previously noted, during the pendency of the appeal, the 
VCAA was enacted and became effective.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has subsequently held that the VCAA and its 
implementing regulations do not apply in waiver cases because 
the statutory right to request waiver of recovery of 
indebtedness within Chapter 53 of Title 38 of the United 
States Code contains its own notice provisions.  See Barger 
v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. 
§ 5302 (West 2002).  As such, the Board finds no further 
action is required to comply with the VCAA in this case.

In this case, in November 1989, the appellant financed the 
purchase of a condominium in Atlantic Beach, Florida, using a 
home mortgage loan that was guaranteed, in part, by VA.  38 
U.S.C.A. §§ 3701 et seq. (2002).  The amount of the loan was 
$58,850, secured by mortgage dated November 19, 1989.  The 
note originally was held by CTX Mortgage Company and was sold 
to Fleet Real Estate Funding Corporation in February 1990.  
The record reflects that the appellant defaulted on his 
mortgage obligation in March 1990, due to reported income 
curtailment (wife "out of work").  See Notice of Default, 
dated May 17, 1990.  It was also noted at that time that he 
had not made a single mortgage payment on the note.  The 
holder filed a notice of intention to foreclose in June 1990, 
at which time it was indicated, "[m]ortgagors are just not 
paying.  They keep promising payments, but we never receive 
them.  Loan was just purchased and mortgagor has not even 
made 1st installment."  The loan guaranty file indicates that 
the property was owner occupied long after the default (as of 
August 1991) and that no mortgage payments were ever received 
by the holder during the redemption period.  Mortgage 
foreclosure proceedings were initiated and the property was 
sold at a foreclosure sale in February 1992.  The holder 
filed a claim under the loan guaranty, which was satisfied, 
in part, by VA.  In June 1992, the appellant was found to be 
responsible for the loan guaranty indebtedness and collection 
efforts were initiated.  

In March 1994, the appellant filed a request for waiver of 
the loan guaranty debt.  His waiver request discloses that he 
was informed of the indebtedness by a letter dated October 
27, 1992.  The appellant attributes the default to his 
absence while on active duty in the United States Navy (Navy) 
during which time his now "ex-wife" apparently failed to make 
mortgage payments.  Unconfirmed by the evidence is 
corroboration of the dates of his marital separation and/or 
divorce from his ex-wife by copies of a separation agreement 
or divorce decree or confirmation of his active duty 
assignments during the time period relevant to the default 
and foreclosure.  The veteran also alleges fraudulent 
practices by the mortgage holder in connection with the 
foreclosure of his condominium.  A letter dated September 29, 
1994 from VA's Office of Inspector General (IG) in Columbia, 
South Carolina does, however, support his claim to the extent 
that the holder in this case was being investigated in 
connection with loan processing on properties located in the 
same condominium project.  

In a January 1995 statement, the appellant stated that he had 
been awaiting the results of the IG investigation before 
responding to the Committee's previous letter.

In an April 1995 VA Form 9, the appellant asked that his 
waiver be granted because he was the victim of mortgage fraud 
and because payment would result in undue hardship to his 
family.  He added that foreclosure was beyond his control as 
he was at sea and not present at home during the majority of 
the time when the loan was in effect and that during that 
time his now ex-wife had informed him that the mortgage was 
being paid.  

In compliance with the August 1996 Board remand, in an April 
1997 letter, the RO asked the veteran to provide copies of 
his separation agreement, divorce decree and any related 
documents pertaining to the disposition of the property in 
question.  The veteran did not respond.  The duty to assist 
is not a one-way street, and the claimant has not fulfilled 
his duty to cooperate in this matter.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

In a March 1998 memorandum opinion, the VA Regional Counsel 
addressed the validity of the appellant's home loan 
indebtedness.  Inasmuch as VA had made payment under its 
guarantee of the veteran's liabilities on his home mortgage, 
the Regional Counsel stated that he was liable to VA on the 
basis of indemnity under 38 C.F.R. § 36.4323(e) as well as 
his contractual obligation set forth in his VA Form 26-1820a 
to pay to the Federal Government the amount of any claim 
payment.  Additionally, he was liable to VA on the basis of 
subrogation since VA succeeded to the rights of the plaintiff 
in the foreclosure suit to sue him on his promissory note.  
The Regional Counsel noted that even though the veteran had 
not produced his divorce agreement, such an agreement would 
have no bearing on whatever obligations each might have to VA 
for the debt since VA would not be a party to the divorce 
agreement.  While a divorce agreement can modify legal 
obligations between the individuals being divorced, it cannot 
affect the rights that non-parties might have against them.  
See Smith v. Derwinski, 1 Vet. App. 267, 276 (1991).  The 
Regional Counsel indicated that it had no knowledge of the IG 
investigation of the condominium from whom the veteran 
purchased the unit on which VA guaranteed the mortgage.  But 
added, that any fraud by the builder would not affect the 
validity of the loan debt but might constitute an equitable 
factor in a waiver consideration or a decision to reduce the 
amount of the debt.  Finally, with regard to notice, as the 
RO had followed the guidelines set out in VA Office of 
General Counsel Digested Opinion dated March 20, 1986 (3-5b 
Debt Collection), dealing with debts based on indemnity, the 
Regional Counsel opined that it appeared that sufficient 
reasonable efforts were made to notify the veteran of the 
foreclosure so as to satisfy the requirements of due process.

In a July 1998 letter, the RO asked the veteran to complete 
and return a current Financial Status Report (FSR), VA Form 
20-5655, enclosed a copy of the Regional Counsel's opinion, 
and gave him 30 days to submit any additional evidence or 
arguments in support of his claim.  In August 1998, the 
veteran submitted a FSR along with a copy of a court order 
instructing him to pay child support, noting that he was 
$19,084 in arrears. 

In a March 1999 response to an SSOC issued the same month, 
the veteran maintained that he was unaware of any of the four 
stated efforts to notify him of the foreclosure.  He stated 
that he never received nor saw the standard notification 
letter of the delinquency and impeding foreclosure.  Since 
this was sent to the property address, he assumed that it 
arrived while he and his ex-wife were separated or while he 
was deployed at sea.  The veteran was also unaware of the 
appointment of an attorney to represent him in Florida or of 
the newspaper publication.  He questioned why no attempt was 
made to contact him directly through the Navy, indicating 
that the Navy knew his whereabouts at all times and VA knew 
that he was on active duty in the Navy and as a result would 
not receive notifications at the home port.  The veteran 
indicated that he had limited contact with home and that, if 
his ex-wife was informed of the foreclosure proceedings, she 
did not share the knowledge with him.  From October 3, 1990 
until April 19, 1991, he stated that he had almost no contact 
with his wife, speaking with her about three times by phone.  
She was receiving his entire salary and said everything was 
fine and all bills were being paid.  Upon his return in April 
1991, he found that his wife had moved a family that he did 
not know into his house, without his knowledge.  In June 
1991, they separated.  From June 1991 through August 1991 he 
lived on the ship in port and between August 1991 and October 
1991 he lived in base barracks.  From October 1991 to 
December 1991, he was stationed in Little Creek, Virginia for 
the decommissioning of his ship, the USS Impervious.  In an 
attempt to reconcile with her, the veteran lived with his 
wife from December 1991 until March 1992.  In March 1992, his 
now ex-wife told him she wanted a divorce, so he moved onto 
the USS Jack Williams, his new ship.  He indicates that he 
first heard of foreclosure in March 1992, when a couple 
appeared at the door and told him that they had to get out so 
new tenants could get in.  The veteran stated that he tried 
to get information about the foreclosure, but no one at the 
bank, VA or the mortgage company could answer his questions.  
He added basically, it was too late.  In May 1992, he was 
deployed on board the USS Jack Williams.  He returned early 
in August 1992, because his wife could not pay her bills and 
his child was at risk of being homeless.  The veteran lived 
in the barracks and his wife lived in an apartment.  In 
November 1992, when the USS Jack Williams returned from the 
cruise he moved back onto the ship.  In January 1993, the USS 
Jack Williams changed homeports to Pascagoula, Mississippi, 
and that was the last time he saw his child.  In April 1993, 
their divorce was finalized.  In July 1993, he was discharged 
from the Navy.  The veteran added that they had acquired the 
property in November 1989 and were told to move out in March 
1992, for a total of 29 months, assuming that they were 
responsible for 26 monthly payments at $525 per month, he 
questioned how he could be in default for $22,836.74 instead 
of $13,650.

In the first of many letters received from the veteran's 
attorney dated in October 1999, he indicated that the veteran 
disputed both the existence and the amount of the debt and 
requested verification including, but not limited to, copies 
of any records of the debt.

In compliance with the August 2002 Board remand, the RO sent 
the veteran's attorney a copy of the veteran's loan guaranty 
file in December 2002.

In a March 2003 letter, the veteran's attorney claims that 
the notice provided to the veteran was insufficient because 
with minimal effort VA could have determined that the veteran 
was estranged from his wife and was on active duty either in 
barracks or shipboard from October 1990 through December 1991 
and from March 1992 through November 1992.  Therefore, any 
notice of default and/or foreclosure should have been mailed 
to him on ship or to the barracks.  In addition, the attorney 
argues that, under Florida law, there is a blanket provision 
against obtaining an in personam judgment for money damages 
upon service by publication unless a proper showing has been 
made that a defendant is avoiding service and averring 
specific facts showing avoidance.  More than mere inability 
to find the defendant is required.  Even though VA had the 
right under Florida law to foreclosure upon the property and 
take possession; the attorney contends that VA did not have a 
right to pursue a claim for money damages unless it obtained 
an in personam judgment (money judgment).  Any money judgment 
is void under Florida law unless the plaintiff specifically 
alleged avoidance of service together with special facts 
showing such avoidance. 

 For the above reasons, the attorney maintains that the 
veteran has not been properly served, has not received due 
process, and therefore any money judgment is void.  Moreover, 
the attorney alleges that the veteran was the victim of fraud 
in the financing of the property by CTX Mortgage.  The 
attorney added that it appears that payments were misdirected 
and interest and finance charges exploited, making any 
deficiency claim subject to extreme skepticism.   In support, 
he questions how a condominium that was financed for $58,000 
two years before can have a $22,000 deficiency upon 
foreclosure.

As indicated above, the Committee denied the appellant's 
waiver claim on the basis that his March 1994 request for 
this benefit was not timely filed under 38 C.F.R. 
§ 1.963(b), requiring that a claim for waiver be filed within 
180 days of the date of notice of the indebtedness.  However, 
38 C.F.R. § 1.963 applies to waiver of recovery of 
overpayment claims "other than loan guaranty".  The 
applicable regulation is 38 C.F.R. § 1.964(e), which provides 
a one-year statute of limitations on claims filed for waiver 
of loan guaranty indebtedness if the debtor receives notice 
of the indebtedness by "Certified Mail-Return Receipt 
Requested" and no time limit for filing if the notice is not 
sent by such means.  In August 1996, the Board remanded the 
case to confirm the date and method of mailing, noting that, 
since the appellant filed his request for waiver more than 
one year after the presumed date of notice, October 27, 1992, 
it is still possible that his claim was untimely filed 
pursuant to the correct regulatory provision.  Although a 
file copy of the notice is not of record, a copy of the 
"Certified Mail-Return Receipt Requested" receipt signed by a 
"Ms. [redacted]
" on October 30, 1992 is associated 
with the file.  The RO was unable to ascertain whether a file 
copy exists.  The Board observes, however, that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).

The appellant is essentially challenging the validity of the 
indebtedness both the amount and on the grounds that he did 
not receive proper or legally sufficient notice of the 
foreclosure sale.  The Court has held that when the validity 
of a debt is challenged, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991).  A debtor may dispute the amount or existence of a 
debt, which is a right that may be exercised separately from 
a request for waiver or at the same time.  See 38 C.F.R. § 
1.911(c)(1) (2002); see also VAOPGCPREC 6-98.  The propriety 
and amount of the overpayment at issue are matters that are 
integral to a waiver determination.  See Schaper, 1 Vet. App. 
at 434.  As such, the Board believes that further action by 
the RO to determine whether the creation of the debt at issue 
was proper is needed prior to further appellate 
consideration.

Amount of Indebtedness

It appears that the veteran and his attorney are challenging 
the amount of indebtedness created.  An analysis of account 
and claim dated June 27, 1992 shows the net amount of the 
claim as $23,504, while the amount of indebtedness is 
calculated as $22,836.74 plus interest.  The Board believes 
that an audit should be done on the veteran's loan account 
dealing with the foreclosure of the house, indicating what he 
originally paid for the property, what he owed at the time of 
foreclosure, and what the house was sold for, including 
credits given as a result of foreclosure sale receipts that 
might have reduced his original indebtedness.  

Notice of Foreclosure

The veteran and his attorney claim that the notice provided 
to the veteran was insufficient because with minimal effort 
VA could have determined that the veteran was estranged from 
his wife and was on active duty either in barracks or 
shipboard during the applicable time period.  Therefore, any 
notice of default and/or foreclosure should have been mailed 
to him on ship or to the barracks.  The veteran's attorney 
also argues that, under Florida law, there is a blanket 
provision against obtaining an in personam judgment for money 
damages upon service by publication unless a proper showing 
has been made that a defendant is avoiding service and 
averring specific facts showing avoidance.  Even though VA 
had the right under Florida law to foreclose upon the 
property and take possession, the attorney contends that VA 
did not have a right to pursue a claim for money damages 
unless it obtained an in personam judgment (money judgment).  
Unless the plaintiff specifically alleged avoidance of 
service together with special facts showing such avoidance, 
any money judgment is void under Florida law.  Thus, the 
attorney maintains that the veteran has not been properly 
served, has not received due process, and therefore any money 
judgment is void.

The Board observes, in order to obtain the original loan, in 
a letter dated October 6, 1989, the veteran's administrative 
supervisor verified that the veteran was currently on active 
duty on board the USS Impervious (MSO 449) and that his sea 
pay would be continuous until July 9, 1993.  The Notice of 
Default, however, listed "unknown" under place of 
employment and borrower's attitude toward default.  Even 
though VA should have known that the veteran was on sea duty 
or at least that he could be contacted through the Navy, VA 
sent the standard notification letter dated October 27, 1992 
to the veteran at the property address by "Certified Mail-
Return Receipt Requested."  It appears that a third-party 
unknown to the veteran signed the receipt.  The Regional 
Counsel opined that sending the standard notification letter 
as to both the delinquency and impending foreclosure to the 
veteran at the property address, notice to the veteran and 
his wife by newspaper publication, appointment by the 
foreclosure court of an attorney to represent the interests 
of the veteran and his wife in the foreclosure suit, and 
mailing of the foreclosure final judgment to the veteran and 
his wife at the property address were sufficient notice.  
However, the Court observed in Smith v. Derwinski, 1 Vet. 
App. 267 (1991), that notice by publication satisfies the Due 
Process Clause of the Fourteenth Amendment only when the 
party's identity and location are not "reasonably 
ascertainable."  Smith, 1 Vet. App. at 277 (citing Mennonite 
Bd. Of Missions v. Adams, 462 U.S. 791, 800-01 (1983)); see 
also VAOPGCPREC 15-94.  

In rendering its opinion, the Regional Counsel failed to 
discuss the evidence in the record that shows that the 
veteran was on sea duty until July 1993 and the ramifications 
of this information with regard to the "reasonably 
ascertainable" standard set forth in Mennonite for locating 
the veteran even though it cited VAOPGCPREC 15-94.  Moreover, 
neither the Regional Counsel nor the RO has addressed the 
veteran's attorney's contention that Florida has a blanket 
provision against obtaining an in personam judgment for money 
damages upon service by publication unless a proper showing 
has been made that a defendant is avoiding service and 
averring specific facts showing avoidance and therefore any 
money judgment is void.  On remand, the RO should obtain 
another opinion from the Regional Counsel addressing the 
notice and due process issues raised by the veteran's 
attorney.

Finally, the Board observes that the August 1996 remand 
specifically instructed the RO to verify the appellant's 
dates of active military service and make it a part of the 
record.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right compliance with the remand order.  Stegall, 11 Vet. 
App. at 271.  Although the RO complied with the August 2002 
remand and the majority of the August 1996 remand, it appears 
that this has not been done.  Moreover, in light of the 
veteran's contentions regarding notice, the RO should also 
determine where and when the veteran was stationed.  

The Board observes that the contentions raised on appeal and 
a determination of the validity of the debt and whether due 
process was afforded the veteran are so closely tied together 
with each other and the issue of whether the waiver request 
was timely and should be granted, and in what amount, cannot 
be rendered until a decision on the amount of the debt and 
whether due process was afforded the veteran has been 
rendered, and thus are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board 
must therefore defer action on the issue of whether the 
waiver request was timely and should be granted at this time.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The appellant's dates of active 
military service and where and when he 
was stationed (duty assignments) should 
be verified and made part of the record.

2.  The RO should set forth in the record 
a written audit of the appellant's loan 
guaranty account.  This audit should 
reflect the amount of the original loan, 
the amounts actually paid by the 
appellant, if any, the amount received 
from the foreclosure sale, and the amount 
owed on the mortgage after the proceeds 
from, and the expenses incurred for, the 
foreclosure have been considered.  Copies 
of the written audit should be inserted 
into the loan guaranty and claims files 
and another provided to the appellant and 
his attorney.

3.  The RO should request from VA 
Regional Counsel for Region 6 an opinion 
concerning the adequacy of due process 
pertaining to the foreclosure sale.  In 
particular, the opinion should address 
the evidence in the record that shows 
that the veteran was on sea duty until 
July 1993 and the ramifications of this 
information with regard to the 
"reasonably ascertainable" standard set 
forth in Mennonite for locating the 
veteran and cited in VAOPGCPREC 15-94.  
The Regional Counsel also should address 
the veteran's attorney's contention that, 
under Florida law, there is a blanket 
provision against obtaining an in 
personam judgment for money damages upon 
service by publication unless a proper 
showing has been made that a defendant is 
avoiding service and averring specific 
facts showing avoidance and therefore any 
money judgment is void.  A copy of the 
Regional Counsel's opinion should be 
furnished to the appellant and his 
attorney.  Another copy should be 
associated with the appellant's loan 
guaranty file.

4.  The RO should then adjudicate the 
issue of whether the loan indebtedness 
was properly created, including 
consideration of whether reasonable 
notice was given and due process was met, 
and the amount of such overpayment.  A 
comprehensive explanation of the RO's 
reasons and bases for that decision 
should be prepared and incorporated into 
the loan guaranty and claims files.  The 
RO should set forth the laws and 
regulations, which establish the basis 
for the creation of the debt.  If it is 
determined that any or all of the debt 
was improperly created, award action 
should be taken to rectify the error.  In 
any case, if is determined that the debt 
was properly created, the RO should 
furnish the appellant and his 
representative notification of appellate 
rights.  

5.  Thereafter, if the debt is found to 
have been properly created, the appellant 
and his attorney should be allowed an 
opportunity to submit additional evidence 
pertinent to whether his request for 
waiver of recovery of the loan guaranty 
debt, including a complete financial 
status report, citing all current income, 
expenses, and assets.

6.  After the actions requested in 1 
through 5 above have been completed to 
the extent possible, as well as any other 
action deemed necessary, the case should 
be referred to the Committee to review 
the record and reconsider the appellant's 
request for waiver, including whether it 
was timely received.  A formal, written 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, including 
consideration of 38 C.F.R. § 1.964 
(2002), should be prepared and placed in 
the loan guaranty and claims files.  A 
supplemental statement of the case is not 
the appropriate means for accomplishing 
this task, under proper appellate 
guidelines.

7.  If the Committee's determination 
remains unfavorable to the appellant, he 
and his attorney should be furnished a 
supplemental statement of the case, which 
sets forth and considers all of the 
applicable legal criteria pertinent to 
this appeal, including 38 C.F.R. §§ 1.964 
and 1.965 (2002).  This document should 
further reflect detailed reasons and 
bases for the decision reached.  When the 
above development has been completed, the 
appellant and his attorney should be 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



